 

Exhibit 10.2

 



EXECUTION VERSION

 

CONSENT AND AMENDMENT

 

CONSENT AND AMENDMENT, dated as of December 14, 2018 (this “Consent and
Amendment”), in respect of the Term Loan and Guaranty Agreement, dated as of
April 23, 2013, among Tower Automotive Holdings USA, LLC (the “Borrower”), Tower
International, Inc. (“Holdings”), Tower Automotive Holdings I, LLC (“Holdco”),
Tower Automotive Holdings II(a), LLC (“Foreign Holdco”), and the other
Guarantors party thereto, the Lenders party thereto and Citibank N.A., as
administrative agent (the “Agent”) (as in effect immediately prior to giving
effect to this Consent and Amendment, the “Loan Agreement”, and as amended by
this Consent and Amendment, the “Amended Loan Agreement”).

 

WHEREAS, the Borrower has notified the Agent and the Lenders that an indirect
Subsidiary of Holdco may sell or otherwise dispose of all or substantially all
of the Equity Interests of Tower Automotive Holdings Europe B.V. to Financière
SNOP Dunois S.A. (such disposition, the “Tower Europe Disposition”);

 

WHEREAS, in connection with the consummation of the Tower Europe Disposition,
the Borrower has requested certain amendments to the Loan Agreement (the
“Amendments”);

 

WHEREAS, the Lenders party hereto (which constitute the Required Lenders) have
agreed to consent to the Tower Europe Disposition and to the Amendments;

 

WHEREAS, Citigroup Global Markets Inc. (“CGMI”) has agreed to act in the roles
and pursuant to the titles set forth in that certain engagement letter, dated
November 21, 2018 (the “CGMI Engagement Letter”), among the Borrower, Holdings
and CGMI, in respect of this Consent and Amendment;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Loan Agreement has the
meaning assigned to such term in the Amended Loan Agreement. The rules of
construction and other interpretive provisions specified in Section 1.02 of the
Amended Loan Agreement shall apply to this Consent and Amendment, including
terms defined in the preamble and recitals hereto.

 

Section 2. Consent. Subject to the satisfaction of the conditions set forth in
Section 6 below and in the proviso to this sentence, and in reliance on the
representations and warranties contained in Section 5 below, the Lenders party
hereto (a)(i) hereby consent to the Tower Europe Disposition and agree that the
consummation of the Tower Europe Disposition shall be permitted under the Loan
Agreement, notwithstanding anything to the contrary therein or in any other Loan
Document; and (ii) hereby agree that no Default or Event of Default shall arise
solely as a result of the consummation thereof; (b) hereby agree that
notwithstanding the terms of the Loan Agreement (including Section 2.11
thereof), the prepayment of Loans required by the proviso to this sentence shall
be the only prepayment of Loans the Borrower shall be required to make in
connection with the Tower Europe Disposition and the remaining proceeds of the
Tower Europe Disposition may be retained by the Borrower and shall not subject
to the requirements of Section 2.11 of the Loan Agreement; provided that the
consent set forth in this Section 2 and the amendments set forth in Section 3
shall become effective only if substantially simultaneously with the
consummation of the Tower Europe Disposition, the Borrower shall have prepaid
outstanding Term Loans in an aggregate principal amount of $50,000,000 in
accordance with Section 2.12(a) of the Loan Agreement; provided further that the
prepayment of Term Loans in the foregoing proviso shall be applied to each
outstanding Class of Loans in accordance with Section 2.12(b) of the Loan
Agreement; and (c) hereby consent to the sale or transfer by the Borrower and
one or more of its Affiliates of certain intercompany loans (the “Intercompany
Note Sale”) and agree that the consummation of such Intercompany Note Sale by
the Borrower and its Affiliates shall be permitted under the Loan Agreement,
notwithstanding anything to the contrary therein or in any other Loan Document.

 

1

 

 

Section 3. Amendments. Subject to the satisfaction of the conditions set forth
in Section 6 below and in the proviso to Section 2, the Loan Agreement (and the
schedules thereto) shall be amended as follows:

 

(a)       by adding the following definitions in Section 1.01 in alphabetical
order:

 

““Consent and Amendment” shall mean that certain Consent and Amendment, dated as
of December 14, 2018, among the Borrower, Holdings, Holdco, Foreign Holdco, the
other Guarantors party thereto, the Lenders party thereto and the Agent.”

 

““Consent and Amendment Effective Date” shall have the meaning provided in the
Consent and Amendment.”

 

““Dividing Person” has the meaning assigned to it in the definition of
“Division”.”

 

““Division” means the division of the assets, liabilities and/or obligations of
a Person (the “Dividing Person”) among two or more Persons (whether pursuant to
a “plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.”

 

““Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.”

 

““LLC” means any Person that is a limited liability company under the laws of
its jurisdiction of formation.”;

 

(b)       by amending and restating the definition of “Incremental Term Loan
Amount” in Section 1.01 of the Credit Agreement as follows:

 

““Incremental Term Loan Amount” shall mean, at any time, the sum of (i) the
greater of (A) $175,000,000 and (B) an amount equal to 100% of Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended on
or prior to such date, taken as one accounting period plus (ii) such other
amount so long as, on a Pro Forma Basis, after giving effect to the incurrence
of any such Incremental Term Loan Facility (including after giving effect on a
Pro Forma Basis to any acquisition consummated concurrently therewith and all
other events that are funded out of the proceeds of such Incremental Term Loan
Facility), the Total Net Leverage Ratio, recomputed as of the last day of the
most recently ended fiscal quarter of Holdco for which financial statements are
available or required to have been delivered pursuant to Section 5.03, is equal
to or less than 2.00:1.00.”;

 

2

 

 

(c)       by amending and restating the definition of “Total Net Debt” in
Section 1.01 of the Credit Agreement as follows:

 

““Total Net Debt” shall mean, at any time, the sum of (a) the aggregate amount
of Indebtedness that would be reflected on a consolidated balance sheet of the
Holdco Group prepared in accordance with GAAP at such time (other than any
Indebtedness of the type described in clause (vi) of the definition of
“Indebtedness”) minus (b) the lesser of (i) the aggregate amount of Unrestricted
Cash that would be reflected on a consolidated balance sheet of the Holdco Group
prepared in accordance with GAAP at such time and (ii) $300,000,000.”;

 

(d)       by amending Section 3.05 by deleting the reference therein to “the
ARCA Effective Date” and replacing it with “the Consent and Amendment Effective
Date”;

 

(e)       by amending Section 3.15(a) by deleting the reference therein to “the
ARCA Effective Date” and replacing it with “the Consent and Amendment Effective
Date”;

 

(f)        by amending and restating Section 5.09(a) as follows:

 

“(a) Subject to applicable law, Holdco shall cause each of its Domestic
Subsidiaries formed or acquired after the ARCA Effective Date and each Division
Successor pursuant to a Division of a Loan Party to become a Loan Party by
executing the Joinder Agreement set forth as Exhibit G (the “Joinder
Agreement”). Upon execution and delivery thereof, each such Person shall (i)
automatically become a Subsidiary Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) execute supplements to the Security Documents pursuant
to which it will grant Liens to the Agent, for the benefit of the Agent and the
Lenders, in any and all property of such Subsidiary Guarantor to the extent
provided for in the Security Documents, including a Mortgage on the interest of
such Subsidiary Guarantor in each real property located in the United States
owned or leased by it (subject to Sections 5.09(d) and 5.09(e)).”;

 

(g)       by amending and restating Section 6.01(a) as follows:

 

“(a) Liens on any property or any assets of any Group Member existing on the
Consent and Amendment Effective Date as reflected on Schedule 6.01; provided
that (i) such Lien shall not apply to any other property or asset of such Group
Member (other than after acquired property affixed thereto or incorporated
therein and proceeds or products thereof) and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and Permitted Refinancing
Indebtedness with respect thereto;”;

 

3

 

 

(h)       by amending and restating Section 6.02(a) as follows:

 

“(a) No Group Member will merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, consummate a
Division as the Dividing Person, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into Holdco in a
transaction in which Holdco is the surviving corporation; (ii) any Group Member
(other than Holdco) may merge into any other Group Member in a transaction in
which the surviving entity is a Group Member (provided that if any party to any
such transaction is (A) a Loan Party, the surviving entity of such transaction
shall be a Loan Party, (B) a Domestic Subsidiary, the surviving entity of such
transaction shall be a Domestic Subsidiary and (C) the Borrower, the surviving
entity of such transaction shall be the Borrower); (iii) any Group Member that
is an LLC (other than the Borrower) may consummate a Division as the Dividing
Person if, immediately upon the consummation of the Division, the assets of the
applicable Dividing Person are held by one or more Subsidiaries at such time,
or, with respect to assets not so held by one or more Subsidiaries, such
Division, in the aggregate, would otherwise result in a Disposition permitted by
Section 6.06(l), (iv) any Subsidiary (other than the Borrower) may liquidate or
dissolve if Holdco determines in good faith that such liquidation or dissolution
is in the best interests of the Holdco Group and is not materially
disadvantageous to the Lenders; and (v) any Permitted Acquisition or disposition
permitted by Section 6.06 may be effected by way of a merger or consolidation of
a Subsidiary provided that, notwithstanding anything to the contrary in this
Agreement, any Subsidiary which is a Division Successor resulting from a
Division of assets of a Subsidiary (other than a Non-Material Subsidiary) may
not be deemed to be a Non-Material Subsidiary at the time of or in connection
with the applicable Division.”;

 

(i)        by amending and restating Section 6.03(a) as follows:

 

“(a) Indebtedness existing on the Consent and Amendment Effective Date and set
forth on Schedule 6.03 and Permitted Refinancing Indebtedness with respect
thereto and certain intercompany indebtedness set forth on Schedule 6.03 under
the title “Consent and Amendment Effective Date Intercompany Indebtedness”
existing on the Consent and Amendment Effective Date and Permitted Refinancing
Indebtedness with respect thereto, provided that such refinancing is limited to
other intercompany debt;”;

 

(j)        by amending and restating Section 6.03(d) as follows:

 

“(d)(i) Indebtedness incurred subsequent to the ARCA Effective Date secured by
purchase money Liens (including Capitalized Leases), (ii) Indebtedness of a
Person that becomes a Group Member (other than a result of a Division) after the
ARCA Effective Date, provided that such Indebtedness is not created in
contemplation thereof, and (iii) Permitted Refinancing Indebtedness in respect
of Indebtedness described in (i) and (ii), in an aggregate amount for (i), (ii)
and (iii) not to exceed $75,000,000;”;

 

4

 

 

(k)       by amending and restating Section 6.05(f) as follows:

 

“(f) Investments existing on the Consent and Amendment Effective Date as set
forth on Schedule 6.05 and any modification, replacement, renewal, reinvestment
or extension thereof (provided that the amount of the original Investment is not
increased except as otherwise permitted by this Section 6.05);”;

 

(l)        by amending and restating the first sentence of Section 6.06 as
follows:

 

“No Group Member will sell or otherwise dispose (including pursuant to a
Division) of any assets (including, without limitation, the capital stock of any
Subsidiary), except for:”;

 

(m)       by deleting the word “and” after clause (vi) in Section 6.07(a) and
replacing it with “,” and adding the following new clause (viii) to Section
6.07(a):

 

“ and (viii) so long as no Default shall have occurred and be continuing or
would result therefrom, Holdco may make Restricted Payments to Holdings, in an
amount not to exceed $80,000,000, which amounts shall be used by Holdings to
repurchase its Equity Interests.”;

 

(n)       by replacing Schedule 3.05 with Schedule 3.05 attached as Annex I
hereto;

 

(o)       by replacing Schedule 3.12(a) with Schedule 3.12(a) attached as Annex
II hereto;

 

(p)       by replacing Schedule 3.15(a) with Schedule 3.15(a) attached as Annex
III hereto;

 

(q)       by replacing Schedule 6.01 with Schedule 6.01 attached as Annex IV
hereto;

 

(r)        by replacing Schedule 6.03 with Schedule 6.03 attached as Annex V
hereto;

 

(s)       by replacing Schedule 6.05 with Schedule 6.05 attached as Annex VI
hereto; and

 

(t)        by replacing Schedule 6.06(j) with Schedule 6.06(j) attached as Annex
VII hereto.

 

Section 4. Effect of Consent and Amendment; Reaffirmation; Etc.

 

(a)       The terms and provisions set forth in this Consent and Amendment shall
modify and supersede all inconsistent terms and provisions of the Loan Agreement
and each other Loan Document, but shall not constitute a consent to the
modification or waiver of any other term or condition of the Loan Agreement or
any other Loan Document. Except as expressly set forth herein or in the Amended
Loan Agreement, this Consent and Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Agent under the Loan Agreement or under any other
Loan Document and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Loan
Agreement or any other provision of the Loan Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

 

5

 

 

 

(b)       Without limiting the foregoing, (i) each Loan Party acknowledges and
agrees that (A) each Loan Document to which it is a party is hereby confirmed
and ratified and shall remain in full force and effect according to its
respective terms (in the case of the Loan Agreement, as amended hereby) and (B)
the Security Documents do, and all of the Collateral does, and in each case
shall continue to, secure the payment of all Secured Obligations on the terms
and conditions set forth in the Security Documents, and hereby ratifies the
security interests granted by it pursuant to the Security Documents and (ii)
each Guarantor hereby confirms and ratifies its continuing unconditional
obligations as Guarantor in accordance with Article 9 of the Loan Agreement with
respect to all of the Secured Obligations of each other Secured Obligor.

 

(c)       This Consent and Amendment constitutes a Loan Document.

 

Section 5. Representations of Loan Parties. Each of the Loan Parties hereby
represents and warrants that:

 

(a)       all representations and warranties set forth in Article 3 of the
Amended Loan Agreement and in each other Loan Document shall be true and correct
in all material respects on and as of the Consent and Amendment Effective Date
with the same effect as if made on and as of such date (unless such
representation or warranty is made only as of a specific date, in which event
such representation or warranty shall be true and correct in all material
respects as of such specific date);

 

(b)       after giving effect to the effectiveness of the consent set forth in
Section 2 hereof and the amendments set forth in Section 3 hereof, no Default or
Event of Default shall exist or would result from the transactions contemplated
by this Consent and Amendment; and

 

(c)       immediately after the consummation of the Tower Europe Disposition and
the Intercompany Note Sale, each Loan Party will be Solvent.

 

Section 6. Effectiveness. This Consent and Amendment shall become effective on
the date when the Agent shall have received from each Loan Party, the Agent and
Lenders constituting the Required Lenders either (i) a counterpart of the
Consent and Amendment signed on behalf of each such party or (ii) written
evidence satisfactory to the Agent (which may include telecopy or electronic
transmission of a signed signature page of the Amendment) that each such party
has signed a counterpart of the Consent and Amendment.

 

Notwithstanding the foregoing, the consent set forth in Section 2 and the
amendments set forth in Section 3, shall not become effective until the date
(the “Consent and Amendment Effective Date”) when each of the following
conditions shall have been satisfied:

 

(a)       the Tower Europe Disposition and the Intercompany Note Sale shall have
been consummated and the condition set forth in the proviso to Section 2 shall
have been satisfied;

 

(b)       the Borrower shall have paid (i) all fees due and payable to CGMI
pursuant to the CGMI Engagement Letter and (ii) to the Agent, for the account of
each Lender that has executed and delivered a signature page hereto on or prior
to December 14, 2018, a consent fee in an amount equal to 0.25% of the Term
Loans held by each such Lender as of such date;

 

6

 

 

(c)       the Agent and CGMI shall have received all reasonable and documented
costs and expenses required to be paid or reimbursed under Section 10.05 of the
Loan Agreement or the Engagement Letter for which invoices have been presented a
reasonable period of time prior to the Consent and Amendment Effective Date;

 

(d)       the representations and warranties set forth in Section 5 of this
Consent and Amendment shall be true and correct;

 

(e)       the Agent shall have received a certificate of a Financial Officer of
the Borrower as to the representations set forth in Section 5; and

 

(f)        the Agent shall have received evidence that, as of the Consent and
Amendment Effective Date, the Loan Parties shall have entered into a
corresponding amendment to that certain Fourth Amended and Restated Revolving
Credit and Guaranty Agreement, dated as of March 7, 2017, among Borrower,
Holdings, Holdco, Foreign Holdco, the Subsidiary Guarantors party thereto, the
financial institutions from time to time party thereto, as lenders, and JPMorgan
Chase Bank, N.A., as issuing lender, swing line lender and as administrative
agent for the lenders party thereto (the “ABL Lenders”) (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the Consent
and Amendment Effective Date, the “ABL Credit Agreement”), providing consent by
the ABL Lenders to the Tower Europe Disposition and the Intercompany Note Sale,
on terms reasonably satisfactory to the Agent (it being understood and agreed
that the draft amendment to the ABL Credit Agreement delivered to the Agent on
December 14, 2018 is reasonably satisfactory to the Agent), and the ABL Credit
Agreement as so amended shall be in full force and effect as of the Consent and
Amendment Effective Date.

 

Section 7. Governing Law. THIS CONSENT AND AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 8. Counterparts. This Consent and Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Consent and Amendment by facsimile or electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Consent and
Amendment.

 

[SIGNATURE PAGES FOLLOW]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

  BORROWER:       TOWER AUTOMOTIVE HOLDINGS USA, LLC       By: /s/ Jeffrey L.
Kersten     Name: Jeffrey L. Kersten     Title: Vice President

 

  GUARANTORS:       TOWER INTERNATIONAL, INC. (formerly known as Tower
Automotive, LLC)       By: /s/ Jeffrey L. Kersten     Name: Jeffrey L. Kersten  
  Title: EVP and CFO

 

  TOWER AUTOMOTIVE HOLDINGS I, LLC       By: /s/ Jeffrey L. Kersten     Name:
Jeffrey L. Kersten     Title: Vice President

 



  TOWER AUTOMOTIVE HOLDINGS II(a), LLC       By: /s/ Jeffrey L. Kersten    
Name: Jeffrey L. Kersten     Title: Vice President

  

[Signature Page to Consent and Amendment—Term Loan]

 



 

 



  TOWER AUTOMOTIVE OPERATIONS USA I, LLC       By: /s/ Jeffrey L. Kersten    
Name: Jeffrey L. Kersten     Title: VP and CFO







 



  TA HOLDINGS FINANCE, INC.       By: /s/ Jeffrey L. Kersten     Name: Jeffrey
L. Kersten     Title: Vice President



 

[Signature Page to Consent and Amendment—Term Loan]

 



 

 

  citibank, n.a., as Agent       By /s/ Matthew Burke     Name: Matthew Burke  
  Title: Managing Director & Vice President

 

[Signature Page to Consent and Amendment—Term Loan]

 



 

 

[Lender signature pages on file with Agent]

 

 

 